Citation Nr: 1817284	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-32 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. B., Counsel





INTRODUCTION

The Veteran served on active duty from September 1985 to October 1987, with additional National Guard service.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran withdrew his request for a hearing before the Board in September 2013 and January 2015 statements.  

The claim was remanded by the Board in August 2016 and September 2017 for additional development.  

Unfortunately, the requested development has not yet been completed and, therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board noted in the August 2016 and September 2017 remands that a VA opinion was required as to the etiology of the variously diagnosed acquired psychiatric disabilities, to include generalized anxiety disorder, PTSD, insomnia disorder, and depression.  The Board requested that a qualified examiner provide an addendum opinion, or, if an examiner determines that a new examination is required, that one be scheduled.  

There is no evidence of record documenting whether or why a VA examiner determined that a new examination was required in order to provide the requested opinions.  Instead, the record indicates that the AOJ attempted to schedule a VA examination and the Veteran did not respond.

As such, the Board finds that a remand is necessary in order to determine whether an examiner can provide an opinion without a new examination and, if not, for the Veteran to be provided a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file. 

2.  The AOJ should obtain an addendum opinion from a qualified medical professional to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Only if an examiner determines that an examination is necessary, should an examination be scheduled and provided, after giving the Veteran adequate notice.  The claims file and a copy of this remand must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports dated November 2011 and May 2011, and lay statements.  All pertinent symptomatology and findings must be reported in detail.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.  Specifically, the examiner must address the Veteran's diagnoses of record, to include paranoid schizophrenic disorder, acute anxiety depression syndrome, psychosis, alcohol dependence, insomnia disorder, and generalized anxiety disorder.

For each psychiatric disorder diagnosed during the pendency of the appeal, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed psychiatric disorder is causally or etiologically related to the Veteran's military service.  The examiner should consider the in-service treatment for mental health symptoms during service, the Veteran's reports regarding the onset of such symptoms during service, his report of being diagnosed with schizophrenia within one year of discharge, and the Veteran's filing of a VA claim for service connection for a mental health disability immediately upon separation.  The examiner must consider the Veteran's statements that he was harassed and sexually assaulted in service.  See July 2016 Correspondence, March 2012 VA Form 21-4138, October 2011 VA Form 21-0781a, and July 2011 VA Form 21-4138.

Additionally, the examiner should state whether it is at least as likely as not that the Veteran had a psychosis (defined as Brief Psychotic Disorder, Delusional Disorder, Psychotic Disorder Due to Another Medical Condition, Other Specified Schizophrenia Spectrum and Other Psychotic Disorder, Schizoaffective Disorder, Schizophrenia, Schizophreniform Disorder, or Substance/Medication-Induced Psychotic Disorder) which became manifest to a degree of 10 percent or more (e.g., resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication) within one year from the date of separation from service (here, within one year from October 2, 1987).

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




